 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmpire Gas, Inc. of Denver and James W. Nearen,Jr. Case 27-CA-6238January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 8, 1980, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Empire Gas,Inc. of Denver, Commerce City, Colorado, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.i Member Penello notes that finding a violation herein is not incom-patible with his belief that an employer may lawfully discharge or other-wise discipline a supervisor for engaging in union or concerted activit.Indeed, had Respondent merely discharged Gray alone for such activity,no violation would have attached. See, eg., Stop and Go Foods. Inc., 246NLRD 1076 (1979); David-Anna Corporation d/b/a Snyder Bros. Sun-RayDrug, 208 NLRB 628 (1974). However, Member l'enello is of the viewthat Respondent's conduct herein "exceeded the bounds of legitimateconduct intended to discourage union activity among its supervisors"DRW Corporation d/b/a Brothers Three Cabinets, 248 NLRB 828, 829(1980). Respondent's conduct here, in addition to reflecting a general dis-regard for the rights of employees guaranteed by the Act, has created anatmosphere of coercion requiring restoration of the status quo ante inorder to dissipate the effects of such unlawful conduct. Accordingly, re-instatement of all those affected includinig the discharged supervisor, isboth lnecessary and fully warranted under the circumstances of this caseAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were given anopportunity to present evidence and argument, ithas been determined that we violated the law bycommitting an unfair labor practice. In order toremedy such conduct, we are being required topost this notice. We intend to comply with this re-quirement, and to abide by the following commit-ments.WE WILL NOT discharge employees becausethey have concertedly demanded favorableresolutions with respect to separate but identi-cally based grievances previously presented, ortake comparable adverse action against any su-pervisor or employee in circumstances consti-tuting interference with, or restraint or coer-cion of, employees with respect to their exer-cise of rights which Section 7 of the NationalLabor Relations Act, as amended, guarantees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL recompense Dolan Gray, LorindaWilvers, Elwyn Green, John R. Smith, DaleCarpenter, and Leonard Imes for any loss ofearnings or other monetary losses which theymay have suffered specifically by reason oftheir unlawful discharges, plus interest.EMPIRE GAS, INC. OF DENVERDECISIONSTATEMENT OF THE CASEMAURICE M. M II.IER, Administrative Law Judge:Upon a charge and amended charge filed on June 1 andJuly 13, 1979, respectively, and duly served, the GeneralCounsel of the National Labor Relations Board caused acomplaint and notice of hearing dated July 13, 1979, tobe issued and served on Empire Gas, Inc. of Denver,designated as Respondent within this Decision. Therein,Respondent was charged with a commission of unfairlabor practices within the meaning of Section 8(a)(1) ofthe National Labor Relations Act, 61 Stat. 136, 73 Stat.519, 88 Stat. 395. When this case was heard, the GeneralCounsel's representative proffered certain amendmentswith respect to his complaint's jurisdictional allegations.Respondent's answer, duly filed-which was modifiedwhen this case was heard to comport with the GeneralCounsel's complaint changes-reflects concessions withrespect to certain factual matters set forth within theGeneral Counsel's complaint, but denies the commissionof any unfair labor practice.Pursuant to notice, a hearing with respect to thismatter was held on October 30, 1979, in Denver, Colora-do, before me. The General Counsel, complainants, andRespondent were represented by counsel. Each partywas afforded a full opportunity to be heard, examine andcross-examine witnesses, and to introduce evidence withrespect to pertinent matters. Since the hearing's close,254 NLRB No. 76626 EMPIRE GAS, INC. OF DENVERbriefs have been received from the General Counsel'srepresentative and Respondent's counsel. These briefshave been duly considered.FINDINGS OF FACTUpon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses. Imake the following findings of fact:1. JURISDICTIONEmpire Gas, Inc. of Denver is a Colorado corporation,which maintains its principal office and place of businessin Commerce City, within that State. Throughout theperiod with which this case is concerned, the firm wasengaged and continues to engage in the wholesale andretail sale and distribution of propane gas, and related ap-pliances, within the State of Colorado, solely. In thecourse and conduct of its business operations, withinColorado, Respondent purchases and receives goods andmaterials valued in excess of $50,000 yearly, directlyfrom out-of-state sources. Respondent sells gas and mate-rials valued in excess of $500,000 yearly within the Statedesignated. With matters in this posture, I conclude-consistent with Respondent's formal concession-that thefirm was, throughout the period with which this case isconcerned, and remains an employer within the meaningof Section 2(2) of the Act, engaged in commerce andbusiness activities which affect commerce within themeaning of Section 2(6) and (7) of the statute. Further,with due regard for presently applicable jurisdictionalstandards, I find assertion of the Board's jurisdiction inthis case warranted and necessary to effectuate statutoryobjectives.II. RESPONDENT'S BUSINESS AND MANAGERIALSTRUCTURERespondent conducts its business operations conjointlywith a sizeable group of similar enterprises, separately in-corporated, which maintain "affiliations" with EmpireGas Corporation of Lebanon, Missouri, presumably theirparent corporate entity. That Missouri corporation pro-vides day-to-day direction and maintains general supervi-sion, inter alia, with respect to Respondent's business,managerial, and labor relations policies. Such directionand supervision was (throughout the period with whichthis case is concerned) directly provided by Bob Wool-ridge, the Missouri corporation's vice president for sales,and Harry Harris, that corporation's regional manager.Both Woolridge and Harris maintain their principal of-fices within the Missouri corporation's headquarters fa-cility. Subordinate to Harris, Merle Nelson functions asthe Missouri corporation's division manager. e main-tains his principal office and place of business within Re-spondent's Commerce City, Colorado, facility, but like-wise supervises four similar business enterprises withinhis northern Colorado divisional territory. Respondentconcedes, herein, that Harris and Nelson were, andremain, supervisors within the meaning of Section 2(11)of the statute, functioning in Respondent's behalf.In Commerce City particularly, before May 25, 1979,Dolan Gray functioned as Respondent's man-in-charge,with the title of retail manager; he was, concededly,vested with authority, inter alia to hire and discharge Re-spondent's employees. Corporate policies with respect tocompensation for Respondent's employees were, howev-er, formulated within its parent Missouri corporation'sheadquarters, where their pay was computed and theirpaychecks were prepared.Respondent's personnel, throughout the period withwhich this case is concerned, were employed pursuant toformal contracts. Thus, Retail Manager Gray when hiredhad signed a printed "Management Employment Agree-ment" form, which Merle Nelson had likewise signed,specifically in Respondent's behalf. The contract in ques-tion provided, among other things, that Gray would besupplied with a book designated "Empire Gas Operation-al Policy Manual" which-should he be terminated-wasto be returned to Respondent's Missouri parent, or its au-thorized representative.Subordinate to Gray, throughout the period prior toMay 25, Respondent had five employees. LorindaWilvers, Respondent's office manager, and ElwynGreen, the firm's part-time yard man, provided servicespursuant to signed "Hourly Pay Plan" employment con-tracts, with identical terms, save for their separatelystated hourly pay rates and dates of execution. Thesecontracts had been signed by Merle Nelson. specifically,in Respondent's behalf; Wilvers and Green had witnessedeach other's signatures. John Smith, Leonard Imes, andDale Carpenter served as Respondent's delivery truckdrivers, and sometime salesmen, pursuant to so-called"Even Pay Plan" employment contracts, with respect towhich U.S. Department of Labor, Division of MinimumWage and Hour Standards, approval had previously beengranted.In addition to their contractually prescribed compensa-tion, Respondent's employees were considered eligibleparticipants, with respect to a regularly maintained"growth bonus" plan which Respondent's Missouriparent corporation provided. Bonus payments thereunderwere computed and paid (three times yearly) wheneverRespondent's retail sales, within a recently concludedfour-month period, showed improvement over the firm'ssimilar sales within a precisely comparable period duringthe previous year.III. UNFAIR LABOR PRACTICESA. FactsThe situation with which this case is concerned devel-oped following Respondent's April 1979 delivery ofbonus checks, computed for the firm's Commerce Citypersonnel, based upon Respondent's sales within theprior November 1978-February 1979 period.Routinely, regular paychecks for Respondent's person-nel are prepared and dated on Tuesdays; they cover a 2-week period ending on the Saturday immediately preced-ing their preparation. The checks are distributed, withinRespondent's Commerce City facility on Fridays, direct-ly following their biweekly preparation and receipt fromRespondent's Missouri parent corporation.627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime early in April 1979, Respondent's retailmanager and five subordinates received separate state-ments-bearing Monday, April 2, dates-from Respon-dent's Missouri parent corporation; these statements pur-portedly showed Respondent's retail sales for both theNovember 1977-February 1978 and November 1978-February 1979 bonus periods. Based upon those records,their respective "growth bonus" shares were computedand reported for the period last designated.The six statements in question, which contained rel-evant sales figures and derivative bonus calculations setforth in typewritten form, had, however, been revised par-tially with several handwritten entries which reflectedlower sales within a particular sales category. The record,herein suggests-though, for present purposes, no defini-tive finding with respect thereto need be made-thatbulk sales to three particular Denver area customers hadbeen deleted from Respondent's gross sales figures, as ini-tially reported, on the ground that those sales shouldhave been considered wholesale, rather than retail sales,on the basis of which bonus shares should be computed.The downward revisions noted had consequently pro-duced significantly reduced bonus calculations, for eachemployee concerned.No definitive determination would be warranted withrespect to precisely when these bonus calculation state-ments were received and distributed. However, whenRespondent's personnel, subsequently or concurrently,received their bonus checks-which carried Friday,April 13, dates, and which had presumably been pre-pared separately from their previous Tuesday, April 3,and forthcoming Tuesday, April 17, biweekly pay-checks-they discovered that their bonus payments hadbeen computed therein, consistent with the revised hand-written figures which had been shown on their April 2statements; their payments actually received were there-fore considerably below the bonus share figures whichhad originally been typed therein. Respondent's employ-ees, consequently, received bonus payments which-soWilvers and Gray testified-amounted to "less than half"of the sums which they had respectively expected to re-ceive.Wilvers, speaking both for herself and Respondent'sfour other employees-together with Retail ManagerGray, who was likewise entitled to receive a bonusshare-thereupon conferred on several occasions withNelson, their firm's division manager. The latter suggest-ed his concurrence-on one occasion while Gray,Wilvers, and two drivers were present-with their reiter-ated belief that larger bonuses should have been paid; hesuggested, further, that they should pursue the matterand discuss their problem with National Labor RelationsBoard personnel or seek legal counsel.Gray, during a subsequent meeting sometime duringthis period with his five subordinates, suggested that theymight consult Robert W. Baker, a Denver attorneywhom his wife had previously consulted. On April 20,therefore, Respondent's active Commerce City comple-ment-five or six of them, one driver may have been onvacation-visited Baker's office. On the basis of informa-tion which Wilvers and Gray supplied, he prepared aletter directed to Respondent herein (with a Lebanon,Missouri, address) on behalf of Respondent's personnel.Therein, the attorney noted that Respondent's employ-ees had, collectively, retained him with regard to theirdissatisfaction over the firm's final bonus program calcu-lations; that Respondent's computation revisions, with re-spect thereto, had reportedly been based upon "sometheory" which his clients did not comprehend; and thathe could not, himself, determine from Respondent'sbonus plan whatever basis there may have been for ex-cluding certain bulk sales from gross retail sales totals,when the firm's bonus calculations were made. The at-torney requested a reply; however, none was ever subse-quently vouchsafed.Thereafter, from time to time both Retail ManagerGray and Office Manager Wilvers, together on some oc-casions with other Commerce City employees, discussedRespondent's reduced bonus payments further withNelson, with Regional Manager Harris, and-once atleast-with Woolridge, their Missouri corporate parent'svice president for sales.Respondent's three delivery drivers normally spentmost of their working time on delivery and service calls,away from their firm's Commerce City facility. Theycould not therefore be present each and every time whenGray and Wilvers together discussed their common"bonus payment" problems with Respondent's variousmanagement representatives. The record, however, clear-ly warrants a determination that, when Gray andWilvers discussed bonus matters with their several cor-porate superiors, they did so specifically on behalf ofthemselves and their fellow employees, while seekingsome resolution of their commonly shared dissatisfactionfor their mutual benefit. In this connection, I note that,when Driver Smith subsequently went on vacation, hespecifically authorized Retail Manager Gray to pursuethe bonus question in his behalf and to take whateveraction their situation might require to resolve matters.Harris, when queried, during one such conversationwith respect to whether Respondent's employees wouldreceive the balance of the bonus payments to which theyconsidered themselves entitled, had responded negative-ly; however, he had contended-so Wilvers credibly tes-tified-that he had tried to "get" their additional bonusmoney paid, but had not been successful. And VicePresident Woolridge, when questioned on another occa-sion by Wilvers personally, had likewise parried her re-quest that Respondent's employees be granted "the restof' their respective bonuses. Respondent's retail man-ager, office manager, yard man, and drivers remaineddissatisfied.On Friday, May 18, Gray notified Respondent's divi-sional manager orally that his firm's Commerce City per-sonnel had discussed their situation, and decided thatthey would "walk off the job" should Respondent fail toresolve their dissatisfaction regarding the bonus matter,by June 1 specifically. When, during a subsequent con-versation later that day, both Wilvers and Gray reaf-firmed the latter's prior declaration, and promised thatNelson would be given a memo "to that effect" later,Nelson declared that he would notify Respondent's Leb-628 EMPIRE GAS. INC OF DENVERanon, Missouri, home office. Respondent's office man-ager thereupon typed a memo directed to Division Man-ager Nelson, which she, Gray, and three other Com-merce City employees signed; Gray, pursuant to DriverSmith's proxy authorization, previously given, likewiseappended Smith's name as a signatory. The memoran-dum read:We the undersigned employees of Empire Gas Inc.of Denver give notice on this date May 18, 1979,that if the rest of our bonus is not paid in full byJune 1, 1979, we will all on that date walk off thejob.On Monday morning, May 21, duplicate copies of thememo were delivered. Previously-on Friday, May 18-Respondent's division manager had telephoned Harris toreport the "oral" notice which Wilvers and Gray hadthen personally communicated; Harris had forthwith di-rected Nelson to find some "new" help and terminatethose who had given notice.When questioned by complainant's counsel, Respon-dent's regional manager conceded that prior thereto hehad-indeed--been cognizant of the common bonus paygrievance which had "involved" his firm's entire Com-merce City personnel complement; he acknowledged,however, that "the fact that these six employees had agrievance" had not contributed to his determination thatthey should be terminated.Thereafter, when Nelson finally received the employ-ees' typed and signed memorandum on May 21, he for-warded a copy to Harris forthwith by mail. Respondent'sregional manager, following his receipt of the memo,told his subordinate-the day after, so the recordshows-that their firm's Commerce City employeesshould be promptly terminated, specifically as of Saturday,thereafter, which would mark the conclusion of Respon-dent's then-current pay period.On Friday, May 25, consistent with his superior's di-rective, Nelson orally notified Respondent's retail man-ager and Wilvers, Green, and the firm's three deliverydrivers that they had been discharged, and should vacateRespondent's premises forthwith.Sometime subsequently, however, Wilvers received atelephone call from Respondent's division manager; shewas notified that a letter would be sent to her shortlythereafter. Within 2 days, she received a letter, signed byNelson, wherein she was notified that she was being of-fered reinstatement, and should report by August 6 spe-cifically. Gray, together with Respondent's other termi-nated employees, received similar letters.B. ConclusionsWith matters in this posture, the General Counsel'srepresentative and Respondent's counsel have presentedthree questions which require disposition herein:1. Were five of Respondent's Commerce City employ-ees-specifically Wilvers, Green, Smith, Imes, and Car-penter-discharged because of their jointly manifesteddetermination to bring their concerted pressure upon Re-spondent, for some favorable resolution of their com-plaint regarding the further bonus payments which theyconsidered themselves entitled to receive?2. If so, should Lorinda Wilvers, particularly, be con-sidered a supervisor within the meaning of the statute,whose termination should raise no question requiring dis-position herein, since supervisors cannot claim statutoryprotection?3. Should Dolan Gray, concededly a supervisor whowas terminated contemporaneously with the five personspreviously named, be considered nevertheless eligible forstatutory relief, because his termination constituted an in-tegral part of Respondent's pattern of conduct calculatedto discourage employees from engaging in protectedconcerted activity for the purpose of collective bargain-ing or other mutual aid or protection?Respondent contends that its five Commerce City em-ployees were terminated for a valid business reason,since they were discharged-shortly following their con-certed May 18 declaration, pursuant to contract, thatthey would "quit" within 2 weeks-when Respondenthad "completed arrangements" for their replacement sothat business operations could continue. Further, Respon-dent suggests that Wilvers should be considered a super-visor, whose concerted activity with conceded employ-ees could not properly be deemed statutorily protected.Finally, Respondent contends that neither Wilvers norGray should be considered qualified for relief, consistentwith the statute, since their terminations were not "inte-gral parts of a pattern of conduct" calculated to penalizeemployees for their exercise of statutorily protectedrights.Respondent's contentions, within my view, carry nopersuasion.Upon this record, there can be no doubt that, whenRespondent's Commerce City personnel conferred anddecided-conjointly-that they would request recompu-tation of their November-February bonus shares andsupplementary bonus payments based upon such a re-computation, they were engaged in concerted activityfor mutual aid and protection, statutorily protected. Re-spondent's counsel proffers no contrary contentionherein.He suggests merely that-when they jointly gavenotice that they would "walk off the job" should Re-spondent fail or refuse to resolve their common bonusgrievances favorably, by June 1, specifically-the firm'sregional manager thought they were going to resign, andconsequently directed their termination, I week beforetheir prospective resignation date, when advised that Di-vision Manager Nelson had "completed his arrange-ments" for their replacement.Contrary to counsel's suggestion, however, the May18 memorandum notice which Respondent's CommerceCity grievants served on Division Manager Nelson, andwhich he passed to Regional Manager Harris, did notprivilege the latter's consequent decision that they shouldbe forthwith terminated. In this connection, I note, enpassant, that, so far as the record shows, the factual situa-tion which Respondent's regional manager purportedlyrelies upon now to justify his definitive termination di-rective-namely, Nelson's procurement of replacementsfor Retail Manager Gray and his subordinates-hadnever really developed. Harris testified that Nelson had629 )DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst been instructed to "find a new crew." Then, whenprompted with a leading question, Harris further declared,in substance, that Respondent's division manager hadbeen directed to terminate their firm's Commerce Citypersonnel when arrangements for a new crew's hire hadbeen completed. When cross-examined, however, Re-gional Manager Harris finally conceded that-thoughNelson "couldn't find the people" quickly, who could re-place Respondent's Commerce City personnel-he had,nevertheless, directed their prompt termination, by theSaturday following, when served with a copy of theirjointly submitted memorandum notice. In short, Harrisspecifically directed the six terminations challengedherein before some "preparations" or "arrangements" foremployee replacements had been made. Ergo Respondentcan hardly contend herein that Harris' final May 22 orMay 23 termination directive derived merely from "busi-ness expedience" considerations.It should be noted first that-when Respondent'sCommerce City personnel memorialized their commondetermination to "walk off the job" should their bonusgrievances remain unresolved by June I-they were not,in haec verba, declaring their intention to resign. Andnothing within the present record would otherwise per-suasively warrant a determination that they really intend-ed to quit. This Board has held that-even when employ-ees submit a notice of prospective resignation, unless theirgrievances have, in the meantime, been satisfied-suchaction will not be considered a definitive voluntary ter-mination of their employment relationship. Rather, it rep-resents merely a threat to quit sometime in the future, de-signed to induce their employer to act favorably withregard to their grievances. Southern Pine Electric Cooper-ative, 104 NLRB 834 (1953), enfd. 218 F.2d 824 (5thCir.). Herein, Respondent's Commerce City personnel,certainly, did nothing more. Their joint memorandum'ssubmission, therefore, clearly constituted concerted ac-tivity for their mutual aid and protection. When theywere terminated-not because of their persistence in press-ing their bonus grievance, but specifically because of theirjointly signed memorandum's presentation-before their"walk off the job" threat had been carried out andbefore they had been replaced, Respondent interferedwith restrained and coerced them with respect to theirexercise of rights statutorily guaranteed. Compare Air-craft and Helicopter Leasing and Sales, Inc., 209 NLRB275 (1974), enfd. 90 LRRM 2615 (9th Cir.), in this con-nection.Respondent's contention that Wilvers' participation inconcerted activity, with her fellow Commerce City em-ployees, should not be considered statutorily protectedbecause of her nominal "supervisory" status, merits re-jection. Within his brief, the General Counsel's represen-tative notes, cogently, that:[Wilvers] was hired as office manager, was hourlypaid, and was employed on the same contract asother hourly-paid employees. She did bookkeeping..and general office work. When the truck driv-ers called in, she gave them information as to cus-tomers who needed immediate attention. She waspaid less than some of the drivers. She took creditapplications from customers, but only the retailmanager, Gray, could approve credit. The employ-ees' checks came to Gray and were distributed byhim.These observations have record support. Respondent'scontrary contention-that Gray spent most of his timeout of Respondent's office, servicing customers, and thatWilvers routinely functioned as his surrogate, havingbeen granted "a complete range of authority, duty andresponsibility" which required her to exercise purported-ly "independent" judgment, while discharging functionscomparable with those described disjunctively, withinSection 2(11) of the statute-rests solely upon RegionalManager Harris' testimony, which I find unworthy ofcredit, in this connection.With respect to several matters canvassed by Respon-dent's counsel, Harris waffled when giving his testimony.Much of that testimony, further, was generalized; Re-spondent's regional manager merely cited "possible" situ-ations which Wilvers might conceivably face. Severalpatently conclusionary comments were vouchsafed, par-ticularly when Respondent's counsel proffered blatantlyleading, or subtly leading, questions. The regional man-ager's testimony-when prompted-that Wilvers shouldshe be confronted with certain theoretical situations,would be required to exercise independent, rather thenroutine judgment, smacked of fatuity. Within my view,Harris displayed a pervasive determination to testify-re-gardless of the facts-consistent with his conception ofRespondent's needs; he was not a prepossessing witness.Wilvers' testimony-that she had never been autho-rized to hire workers or effectuate discharges, that shehad never recommended job applicants for hire, and thatshe had never been told she could make such recommen-dations-merits credence. Without belaboring the pointwith particularized references to the record, I am satis-fied that whatever functions Respondent's office managermay have performed-which might conceivably be con-sidered comparable in some respects with those whichSection 2(11) lists-were functions which required"merely routine or clerical" exercises, but did not requireher use of genuinely "independent" judgment.Considered in totality then, the present record war-rants a determination that Wilvers was, throughout theperiod with which this case is concerned, merely a statu-tory "employee" whose Section 7 rights, like those ofRespondent's yardman and delivery drivers, have beeninfringed, restricted, and denied.With respect to Respondent's contention, however,that Dolan Gray's termination should not be consideredstatutorily proscribed or properly subject to correctionthrough some Board remedial directive-because of hisconceded supervisory status-further discussion wouldseem required.Consistently with the statute, Section 2(11) supervisorsclearly cannot be considered-per se-protected fromdischarge or some other form of discipline for engagingin concerted activity, on behalf of their employer's rank-and-file employees for the purpose of mutual aid or pro-tection. Thus, whenever some concerned employer-mo-tivated by a legitimate desire to discourage presumptive630 EMPIRE GAS, INC. OF DENVERdisloyalty within its managerial team-has discharged asupervisor, and such action may rationally be considered"reasonably adapted" to promote that permissible objec-tive, this Board has found such conduct privileged, andbeyond Section 8(a)(1)'s proscriptive reach. See, e.g.,Stop and Go Foods, Inc., 246 NLRB 1076, 1082 (1979); L& S Enterprises, Inc., 245 NLRB 1123 (1979), in this con-nection.The mere fact that employees of the concerned em-ployer-who have not themselves been affected directlyby their employer's action-may fear that a similar fatewould befall them, should they engage in similar activity,will not suffice to transform that employer's otherwiselawful conduct into statutorily proscribed interference,restraint, or coercion. See DR W Corporation, d/b/aBrothers Three Cabinets, 248 NLRB 828 829, fn. 4 (1980),citing Nevis Industries, Inc., d/b/a Fresno Townehouse,246 NLRB 1053, 1058 (1979) (Member Penello concur-ring) in this connection.However, whenever a record preponderantly warrantsa determination that some concerned employer's con-duct-considered in totality, including actions taken againstsupervisors-was motivated by a desire to discourage sta-tutorily protected activities among its employees general-ly, that employer's actions will be found to have exceed-ed the parameters of legitimate conduct intended to dis-courage participation in concerted activity by supervi-sors particularly.This Board has considered discharges or disciplinaryaction, directed against supervisors-when so motivat-ed-part of a pattern of conduct calculated to interferewith, restrain, and coerce employees with regard to theirexercise of statutorily protected rights. In this connec-tion, see DR W Corporation, d/b/a Brothers Three Cabi-nets, supra at fn. 6, and cases cited therein. At varioustimes, this Board has characterized discharges or disci-pline directed against supervisors-when motivated by adesire to discourage concerted activity by employees gen-erally-as an "integral part" of the concerned employer's"general pattern of conduct" or "plan" or "scheme" or"total effort" purposed to "discourage" or "stifle" statu-torily protected concerted activity, to "penalize" em-ployees specifically for their resort to concerted action,or to "rid" the concerned employer's facility of thoseemployees who may have pursued concerted action-with a supervisor's support or participation-for mutualaid or protection. Despite such variant verbal formula-tions, this Board's basic concept-with respect to when asupervisor's discharge will be considered violative of em-ployees rights-seems clear.More particularly, this Board has found that when su-pervisors have been terminated, under circumstanceswhich point to their employer's pursuit of some plan orprogram clearly designed to impact upon such supervi-sors' subordinates, those employers have thereby createda pervasive atmosphere of coercion intentionally whereinemployees cannot be expected to perceive the distinctionbetween their employer's statutorily-conceded right toprohibit participation in concerted activity by supervi-sors, and their statutorily guaranteed right to engagefreely in such activity themselves. Within this context,the coercive impact upon employees, resulting from dis-charge or disciplinary action taken against a supervisor,cannot be viewed as simply "unavoidable" or merely"incidental" to the unprotected individual's termination.Thus, in recognition of the pervasive atmosphere ofcoercion-which the concerned employer's total course ofconduct has, presumably intentionally, generated-and thatconduct's direct effect upon employees, this Board hasfound complete restoration of the status quo ante re-quired in such cases to fully dissipate its coercive impact;such a restoration, when directed, must necessarily en-compass the reinstatement, with appropriate reimburse-ment, of all persons affected, including supervisors.Herein, the record preponderantly warrants a determi-nation that Dolan's discharge, like Respondent's contem-poraneously related conduct herein found violative oflaw, was motivated by Regional Manager Harris' desireto penalize Respondent's employees generally for theirconcertedly reached May 18 decision to present a joint"walk off the job" threat, together with his clearly con-comitant desire to foreclose Respondent's possibly"forced" shutdown thereafter-through a threatenedJune walkout's consummation-by their May 25 termi-nations. The contemporaneous discharge of Respondent'sretail manager, I find, constituted part of the firm's pat-tern of conduct, designed to achieve Regional ManagerHarris' designated objectives.Respondent's counsel suggests, within his brief, thatDolan's termination should not be considered "part of apattern of conduct" calculated to penalize Respondent'semployees, since Regional Manager Harris' challengeddischarge directive constituted "one single act" ratherthan part of a pattern. The suggestion-though presum-ably not proffered frivolously-surely merits character-ization as captious. True, this Board has sometimes foundsupervisors' discharges statutorily proscribed when theyhave been effectuated as part of some "widespread pat-tern of misconduct" directed against employees and su-pervisors alike. See, for example, DR W Corporation, d/b/a Brothers Three Cabinets, supra. However, nothingwithin this Board's decisions, with respect to the ques-tion now under consideration, suggests that supervisors'discharges will never be found violative of law savewhen they have been effectuated within the context ofmultifarious unfair labor practices directed against em-ployees generally. To the contrary, see Downslope Indus-tries, Inc. and Greenbrier Industies, Inc., 246 NLRB 948,949 (1979); Southern Plasma Corporation, 242 NLRB1223, 1226-28 (1979). Counsel's suggestion that Dolan'stermination should be considered beyond Board interdic-tion, because Harris did nothing more than direct the si-multaneous discharge of Respondent's Commerce Citypersonnel complement, deserves rejection.While a witness, Regional Manager Harris concededsubstantially that Respondent's retail manager and hissubordinates had not been dismissed because of their pro-tests-severally and collectively presented-with regardto Respondent's bonus payments. Their separately gener-ated, but shared dissatisfaction with Respondent's revisedcalculation of their respective "growth bonus" entitle-ments had previously been discussed with their Missouriparent corporation's management representatives-631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNelson, Harris, and Woolridge-several times, within a5- or 6-week span; though their repeated protests hadbeen vouchsafed short shrift, no indications had everbeen given that Respondent's protesters might be penal-ized, face discipline, or suffer reprisals for pressing their"economic" grievances, or requesting further bonus pay-ments.The record, rather, reveals beyond peradventure ofdoubt that Harris decided to terminate Retail ManagerGray, concurrently with his Commerce City subordi-nates, contingent upon their replacement, promptly uponbeing notified that they had concertedly decided to pre-sent Respondent's management with a definitive "walkout" threat, herein found statutorily privileged. Later,however-when provided with a copy of their jointlysigned memorandum-the Respondent's regional man-ager "accelerated" his responsive reaction; he directedtheir termination, concurrently with the completion ofRespondent's current pay period, without waiting forconfirmation that their replacements had been procured.Upon this record then, there can be no doubt that Graywas not terminated because he had "served as spokesper-son" for his subordinates, in connection with theirwholly economic grievances. Compare L & S Enterprises,Inc., supra; Long Beach Youth Center, Inc., a/k/a LongBeach Youth Home (formerly Trailback, Inc.), 230 NLRB648, 650 (1977). Respondent's retail manager, further,was never notified that he was being discharged becauseRespondent's management representatives considered hisparticipation in his subordinates' concerted action-spe-cifically, his participation in their jointly presented walk-out threat-incompatible with continued reliance on him,as a member of Respondent's supervisory team. CompareStop and Go Foods, Inc., supra. In short, the recordherein will not warrant a determination that Gray's ter-mination was motivated by his own activity, or Respond-ent's concern about his participation particularly in con-certed activity with other Commerce City personnel.Rather, Respondent's discharge decision-which, interalia, compassed Gray's termination, contemporaneouslywith his subordinates-clearly derived from Respond-ent's overriding determination to penalize "employees"for their concerted threat, specifically; Respondent'sretail manager, then, was caught within his regional su-pervisor's broadly drawn "field of fire" without differen-tiation, and without cognizable manifestations of somespecially "privileged" purpose to discourage participa-tion in concerted activity, particularly by supervisors.Having discharged a calculated broadside, wherebyemployee perceptions-particularly regarding the distinc-tion between their employer's statutorily conceded rightto prohibit any participation in concerted activity by su-pervisors and their statutorily guaranteed right to engagefreely in such activity themselves-had been significantlyblurred or precluded, Respondent cannot now claim per-suasively that Gray's termination, inter alia, had no statu-torily proscribed thrust.Consistent with the General Counsel's contention,therefore, I find that Dolan Gray's discharge, like thecontemporaneous May 25 discharges of his subordinates, im-pacted directly upon the statutorily protected rights ofRespondent's employees; conventional remedial direc-tives, framed to effectuate statutory objectives, both withrespect to him and his subordinates, should therefore beconsidered required.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's course of conduct set forth in section III,herein, since it occurred in connection with Respondent'sbusiness operations set forth in section I, herein, had andcontinues to have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the sev-eral States; absent correction, such conduct would tendto lead to labor disputes burdening and obstructing com-merce, and the free flow of commerce.In view of these findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAWI. The Respondent, Empire Gas, Inc. of Denver, is anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and business activities which affectcommerce, within the meaning of Section 2(6) and (7) ofthe Act, as amended.2. Respondent's regional manager-when he directedthe discharges of Dolan Gray, Lorinda Wilvers, ElwynGreen, John R. Smith, Dale Carpenter, and LeonardImes because they had engaged in concerted activity formutual aid and protection-interfered with, restrained,and coerced employees with respect to their exercise ofstatutorily guaranteed rights, in violation of Section8(a)(1) of the Act, as amended.3. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act, asamended.REMEDYSince I have found that Respondent has committed,and has thus far failed to remedy, a specific unfair laborpractice which affects commerce, I shall recommend thatit be ordered to cease and desist therefrom and to takecertain affirmative action, including the posting of appro-priate notices, designed to effectuate the policies of theAct, as amended.Specifically, since I have found that Section 8(a)(l) ofthe statute was violated when Respondent's regionalmanager, Harry Harris, directed the discharges of DolanGray and Respondent's Commerce City employees, forstatutorily proscribed reasons, I shall recommend thatRespondent be required to make Dolan Gray, LorindaWilvers, Elwyn Green, John R. Smith, Dale Carpenter,and Leonard Imes whole for any loss of earnings orother monetary losses which they may have suffered,specifically by reason of their unlawful discharges, bythe payment to them of sums of money equal to theamounts which they normally would have received ascompensation for their services, from the date of their re-spective unlawful terminations to Monday, August 6,1979, the date by which they were invited to request re-instatement, less their net earnings during the period des-ignated.632 EMPIRE GAS, INC. OF DENVERSince the record shows that Dolan Gray, and the fiveemployees designated, each received letters from Re-spondent's management (dispatched and received ondates which have not been specified for the recordherein) wherein they were invited to request reinstate-ment to their former positions on or before Monday,August 6, 1979, that date may be taken as the date whichshould toll Respondent's backpay liability. Further, sinceRespondent's retail manager and five employees were-within the letters noted-offered reinstatement, Respon-dent should not be required to repeat or renew reinstate-ment offers. Whatever backpay the persons previouslydesignated may be entitled to claim should be computedseparately for the two calendar quarters within whichtheir designated backpay period falls, pursuant to the for-mula which the Board currently uses. F. W WoolworthCompany, 90 NLRB 289, 291-296 (1950). Interest there-on should likewise be paid, computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977). (See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962), in this connection.)Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I hereby issue-pursuant toSection 10(c) of the Act, as amended-the following rec-ommended:ORDER'The Respondent, Empire Gas, Inc. of Denver, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging employees because they have concer-tedly demanded favorable resolutions with respect toseparate but identically based grievances previously pre-sented, or taking comparable adverse action against anysupervisor or employee, in circumstances constituting in-terference with, restraint, or coercion of employees, withrespect to their exercise of rights which Section 7 of theAct guarantees.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Interfering with, restraining, or coercing employ-ees, in any other manner, with respect to their exerciseof statutorily guaranteed rights.2. Take the following affirmative action, which is nec-essary to effectuate the policies of the Act, as amended:(a) Make whole Dolan Gray, Lorinda Wilvers, ElwynGreen, John R. Smith, Dale Carpenter, and LeonardImes for any loss of earnings or other monetary losseswhich they may have suffered, specifically by reason oftheir unlawful discharges, in the manner and to theextent set forth within the "Remedy" section of this de-cision.(b) Preserve, until compliance with any order forbackpay made by the Board in this proceeding, and,upon request, make available to the Board and its agents,for examination and copying, all payroll records, socialsecurity records, timecards, personnel records and re-ports, and all other records relevant and necessary toreach determinations with respect to the amounts ofbackpay due pursuant to this Order.(c) Post within its Commerce City, Colorado, facilitycopies of the notice attached to this report as an appen-dix, and comply with the commitment set forth therein.2Copies of the notice, on forms provided by the RegionalDirector for Region 27, as the Board's agent, shall beposted immediately upon their receipt, after being dulysigned by Respondent's representative. When posted,they shall remain posted for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that thesenotices are not altered, defaced, or covered by any othermaterial.(d) File with the Regional Director for Region 27, asthe Board's agent, within 20 days from the date of thisOrder, a written statement setting forth the steps whichRespondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."633